Citation Nr: 1453675	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1947 to July 1950, and from August 1950 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently diagnosed with asbestosis, which is service connected, and with COPD, which is not service connected.  The issue is how to effectively evaluate the impairment caused by the Veteran's asbestosis alone.

VA regulations provide that post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. §§ 4.96, 4.97, DC 6833.

During the course of the appeal, the Veteran has undergone PFTs on four occasions that are of record: VA examinations in October 2010, July 2012, and July 2014; and at Gulfport Memorial Hospital in October 2013.

At the October 2010 VA examination, the Veteran's forced vital capacity (FVC) was mildly reduced at 74 percent and his diffusing capacity of the lung (DLCO) was normal at 84 percent.  The examiner noted that the Veteran's FVC and air flows significantly improved after an inhaled bronchodilator, although it does not appear that such results were published.  The examiner found that the Veteran would have mild functional limitations.  

At the July 2012 VA examination, the Veteran demonstrated a post-bronchodilator FVC of 73 percent of predicted and a DLCO that was 90 percent.  The examiner stated that DLCO was the most accurate indication of the Veteran's condition, but did not appear to explain why such was the case.
 
In October 2013, pulmonary function testing conducted at the Gulfport Memorial Hospital showed FVC was 62 percent of what was predicted pre-bronchodilator and 69 percent of what was predicted post-bronchodilator, and his DLCO was at 49 percent of predicted.  The medical professional noted that the Veteran's obstructive component was much worse than his restrictive component, a pattern more consistent with severe chronic obstructive pulmonary disease.  

At a July 2014 VA examination, another pulmonary function test was conducted, showing post-bronchodilator FVC of 73 percent of what was predicted and DLCO that was 90 percent of what was predicted.  DLCO was found to be the best reflection of Veteran's disability level, but again there was no explanation as to why such was the case.  

The examiner was asked to list the conditions and indicate which condition is predominantly responsible for the limitation in pulmonary function, if any limitation is present.  He noted that the Veteran was diagnosed with COPD and asbestosis, and explained that using the pulmonary disability guide the Veteran's COPD with FEV-1 of 53 percent and FEV1/FVC of 45 percent indicated that the Veteran had a Class 3, moderate impairment of the whole person.  Conversely, the Veteran's Asbestosis with a DLCO of 90 percent indicates Class 1 or no impairment of the whole person.

Given the multiple service connected disabilities and non-service connected respiratory disorders, and significant discrepancies between the DLCO scores reported at the Veteran's VA PFTs and private PFT, a medical opinion is required for the appropriate evaluation of the Veteran's service connected asbestosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a pulmonologist with the Veteran's claims file.  If the Board's questions cannot be answered without an examination, one should be scheduled.  A complete rationale should be provided for any opinion expressed.  The examiner should address the following questions:

a) Review the PFTs described in the body of the remand, and explain whether it can be quantified as to the impact from the Veteran's restrictive asbestosis as opposed to the impact from his obstructive COPD. 

b) Multiple VA examiners have stated that the DLCO is the most accurate measurement of the Veteran's disability, presumably of the impairment caused by his asbestosis; explain why this would be so, and if it is the case, whether it would be most appropriate to use the DLCO results as opposed to the FVC result to evaluate the impairment caused by the Veteran's asbestosis.

c)  Explain to the extent possible the significant difference in DLCO results between the private PFT in October 2013 and the VA PFTs in 2010, 2012, and 2014.  In so doing, the examiner should indicate whether it would be expected that asbestosis would worsen and then improve as suggested by the difference in PFT results in October 2013 and July 2014.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



